Citation Nr: 0700183	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  95-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an 
organic mental disorder, due to head injury, from April 8, 
1997, to the present.

2.  Entitlement to a rating in excess of 30 percent for an 
organic mental disorder, due to head injury, from July 8, 
1994, to April 7, 1997.
 
3.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right hip.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle fracture.

5.  Entitlement to a compensable rating for residuals of a 
maxillary fracture.

6.  Entitlement to more than a 10 percent rating for 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968, November 1975 to November 1978, and from 
September 1988 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO & IC) 
of the Department of Veterans Affairs (VA).  The Pittsburgh, 
Pennsylvania, Regional Office (RO) subsequently assumed the 
role of agency of original jurisdiction for this appeal.

When the case was before the Board in August 2005, the appeal 
was decided in part and remanded in part.  This case has 
since been returned to the Board for further appellate 
action.

The Board notes that two of the issues listed on the August 
2005 remand were incorrect.  The issues of entitlement to an 
effective date earlier than July 8, 1994, for the award of 
compensable ratings for the veteran's mandible and skull 
fracture residuals were listed in the remand, but the veteran 
had previously withdrawn his appeal as to those issues at his 
November 1995 RO hearing.  The issue of entitlement to a 
increased rating for a right humerus fracture was also 
withdrawn at that time.  These withdrawal requests were 
reduced to writing in the hearing transcript.  

As the veteran properly communicated the intent to the RO in 
the format mandated by 38 C.F.R. § 20.204, as of that date, 
the veteran's appeals as to these issues have ceased to 
exist.  See Hanson v. Brown, 9 Vet. App. 29 (1996) [when a 
claim is withdrawn by a veteran, it ceases to exist; it is no 
longer pending and it is not viable].  Therefore, the fact 
that those issues were listed by the veteran's representative 
in the February 2005 informal hearing, and by the Board in 
the August 2005 remand does not serve to revive the claims.  
In any event, the veteran has not responded to the June 2006 
statement of the case issued by the RO in response to the 
Board's remand, therefore, he has clearly not been prejudiced 
by the error.  

Finally, the Board notes that the veteran has requested a 
Travel Board or Video conference hearing in connection with 
his appeal.  However, in November 2004 letter, in response to 
the notice of scheduling of his hearing, the veteran replied 
that he would be unable to attend the hearing due to his 
incarceration.  The veteran requested that his representative 
attend the hearing in his place.  However, VA regulations 
provide that a hearing will not normally be scheduled solely 
for the purpose of receiving argument by a representative.  
Instead, such argument should be submitted in the form of a 
written brief.  Good cause must be shown in order for a 
personal appearance by the representative to be granted.  
38 C.F.R. §20.700 (2006).  In this case, good cause has not 
been shown or alleged for why a written brief would not 
suffice in place of a personal appearance by the 
representative.  Indeed, the veteran's representative has 
submitted written argument with respect to all issues on 
appeal.  Accordingly, the request for a formal hearing is 
considered to have been withdrawn.




FINDINGS OF FACT

1.  From July 8, 1994 to April 7, 1997, the veteran's organic 
mental disorder was manifested by occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; the social and industrial impairment from 
the disability did not more nearly approximate considerable 
than definite.

2.  From April 8, 1997, to the present, the veteran's organic 
mental disorder has been manifested occupational and social 
impairment that more nearly approximates reduced reliability 
and productivity than deficiencies in most areas.

3.  The veteran's right hip disability is manifested by 
slight impairment of hip function.

4.  The veteran's left ankle disability is manifested by 
moderate impairment of function.

5.  The veteran's residuals of a maxillary fracture are 
manifested by the loss of the maxillary right canine.

6.  The veteran experiences tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for an organic mental disorder prior to April 8, 1997 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9304 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9304 (2006).

2.  The criteria for a disability rating higher than 50 
percent for an organic mental disorder from April 8, 1997, to 
the present have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9304 (2006).

3.  The criteria for a disability rating higher than 10 
percent for a right hip fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5255 (2006).

4.  The criteria for a disability rating higher than 10 
percent for a left ankle fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271, 5273, 5284 (2006).

5.  The criteria for a compensable disability rating for 
residuals of a maxillary fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 9913 (2006).

6.  There is no schedular basis for the assignment of more 
than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking higher disability ratings for his 
service-connected organic mental disorder, right hip 
fracture, left ankle fracture, tinnitus, and residuals of a 
maxillary fracture.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claims.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the tinnitus claim, as explained below, the 
pertinent facts are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the claim.  
Accordingly, no further development of the record is required 
under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

The remaining claims were received and initially adjudicated 
long before the enactment of the VCAA in November 2000.  The 
record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in September 2005.  .  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
claimed increased ratings, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that the 
increased ratings sought on appeal are not warranted.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

As noted in the Introduction, the veteran is currently 
incarcerated.  The duty to assist incarcerated veterans 
requires VA to tailor its assistance to meet the peculiar 
circumstances of confinement, as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  38 U.S.C.A. § 5107(a) (West 2002); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995). 
 
While VA does not have the authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends to arranging for 
adequate psychiatric evaluation within the prison facility, 
or if unable to do so, having him examined by a fee-basis 
physician or requiring a VA physician to examine him.  See 
Bolton, at 191.

In this case, the originating agency made several recent 
attempts to schedule the veteran for VA examinations, 
apparently due to the length of time that has elapsed since 
the most recent examinations.  It ultimately determined that 
such examinations were not necessary, and it proceeded to 
evaluate the claims based on the evidence of record.  The 
Board is certainly cognizant of VA's duty to conduct a 
thorough and contemporaneous medical examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  However, in this case, 
the veteran has not asserted that his service connected 
disabilities have changed substantially since the most recent 
evaluations.  The veteran's written statements have centered 
primarily on his appeal of the reduction in benefits due to 
incarceration.  Thus, in contrast to Snuffer, there is no 
indication that the current evidence is insufficient for 
evaluation purposes, or that additional examination is 
necessary.  

Moreover, in contrast to Green, there is no diagnostic doubt 
or other indication of medical uncertainty expressed in the 
medical evidence already of record.   The Board also finds 
that this case is distinguished from the situation in Bolton.  
There, the Board had remanded the case for a VA examination, 
thus indicating that such an examination was considered 
necessary.  Here, the Board's August 2005 remand did not 
include any instructions with respect to additional 
examination of the veteran.  As indicated above, neither the 
Board nor the originating agency finds that additional 
examination is necessary in this case.

The record also reflects that following the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).    
 
The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.   
38 C.F.R. § 4.40 (2006). 
 
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement. 
 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  



Analysis

Organic Mental Disorder

The veteran is currently assigned a 30 percent rating under 
Diagnostic Code 9304 for an organic mental disorder from July 
8, 1994, to April 7, 1997, and a 50 percent rating from April 
8, 1997 to present.  Under the current version of Diagnostic 
Code 9304, a 30 percent rating is for assignment for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Under Diagnostic Code 9304 as it existed prior to November 7, 
1996, a 30 percent rating is assigned where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is for assignment 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 50 percent 
evaluation is assigned if the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.    

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The evidence for the period prior to April 8, 1997, during 
which a 30 percent rating was assigned, does not reflect the 
type and degree of symptoms necessary for a 50 percent rating 
under either version of the rating schedule.  
Neuropsychological testing was conducted in August 1994 when 
the veteran was admitted for VA domiciliary care.  At that 
time the only psychiatric diagnosis was borderline 
personality disorder.  Personality disorders are not diseases 
or injuries for VA compensation purposes.  See 38 C.F.R. § 
3.303, 4.9, 4.127 (2006).  

Even assuming for the sake of discussion that the August 1994 
diagnosis of a personality disorder was in error, and that 
all psychiatric symptoms were attributable to organic brain 
injury, the veteran's Global Assessment of Functioning (GAF) 
score in August 1994 was 60.  GAF scores are based on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  GAF scores ranging between 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
The Board finds that the score of 60, which is reflective of 
moderate social and industrial impairment, is more consistent 
with "definite" impairment as required for the 30 percent 
level, than it is of "considerable" impairment, as required 
for the 50 percent level.  

The Board notes in support of its finding that the score of 
60 is at the extreme upper end of the cited range.  Moreover, 
in Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 2002).  

In subsequent examinations, there began a deterioration in 
the veteran's GAF scores and objective findings.  In a July 
1995 examination, the veteran had a GAF score of 50.  In June 
1997, the veteran had a GAF score of 45.  As a result of the 
June 1997 findings, the originating agency assigned an 
increased rating of 50 percent.  It made the increase 
effective as of the date the veteran filed a claim for TDIU, 
April 8, 1997.  

The Board notes in passing that it is unclear what relevance 
this date has with respect to the pre-existing appeal for an 
increased rating for an organic mental disorder.  The 
appropriate date of claim for the increased rating for the 
service-connected mental disorder is July 8, 1994.  As that 
is more than a year prior to the date entitlement to an 
increase arose (June 26, 1997), the later of the two dates is 
the appropriate effective date for the increase.  See 
38 C.F.R. § 3.400 (o) (2006).  However, as the RO has 
assigned a more favorable effective date, and as the 
effective date issue is not specifically on appeal, the Board 
will not disturb that decision.  The effective date for the 
increased rating remains April 8, 1997.

In essence, the Board's determination of this issue 
inevitably turns on whether the findings on the July 1995 
examination, cited above, as well as a November 1995 
evaluation, support a rating in excess of 30 percent.  The 
Board finds that they do not.  With respect to the current 
rating schedule, although the evidence shows that the veteran 
had a constricted and shallow affect in July 1995, and mildly 
blunted affect in November 1995, the Board interprets 
"flattened" to be more severe than either description.  

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  In July 1995, the 
veteran gave relevant answers, but was vague at times.  In 
November, he was described as fluent and alert.  

While in July 1995 the veteran was described as frightened of 
people, there was no evidence of panic attacks.  The veteran 
showed defects in his memory of recent events, but was not 
found to have impairment of both short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks).  The veteran was described as oriented by 
both examiners.  

The veteran's insight and judgment were fair in July 1995.  
There was no difficulty in understanding complex commands, 
impaired judgment, or impaired abstract thinking.  While the 
examiner described depression and anxiety, there were no 
findings consistent with a disturbance of motivation.  The 
veteran was described as irritable, but never violent.  

While the July 1995 examiner described interference with the 
veteran's ability to obtain and retain employment, it is 
unclear how this description fits with the criterion of 
difficulty in establishing effective work and social 
relationships.  In fact, it appears to be most consistent 
with "definite impairment" of occupational functioning, 
which is reflective of the 30 percent level under the former 
rating schedule.  The examiner's reference to 
"interference" does not indicate or suggest that there is 
"considerable impairment" as required for the 50 percent 
level.

The Board has also considered the GAF score of 50 assigned by 
the July 1995 examiner.  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  However, again, the assigned score is 
at the upper limit of the range.  In the veteran's case, 
there is no evidence from the July 1995 examination report of 
suicidal ideation, severe obsessional rituals, or that the 
veteran is unable to keep a job.  While the examiner 
described interference with his occupational functioning, the 
veteran was employed at the time of the examination.  Based 
on such findings, the Board finds that the evidence of record 
prior to the June 1997 VA examination does not reflect the 
type and degree of symptoms required for a 50 percent rating.  

The Board notes that a December 1996 letter from a VA 
counseling psychologist describes a "serious" employment 
handicap, and contains the examiner's opinion that the 
veteran's brain syndrome appears to be much more serious than 
the 30 percent rating assigned at that time.  However, the VA 
psychologist did not discuss in any detail which particular 
psychiatric symptoms contributed to his conclusion, other 
than the veteran's longstanding employment difficulties.  In 
fact, as noted above, the veteran has a personality disorder 
in addition to his service-connected organic brain disorder.  
The examiner did not discuss what role that disorder might 
play in his conclusion with respect to the veteran's 
disability rating.  

The Board notes that it may compensate the veteran only for 
service-connected disability.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

As the December 1996 VA psychologist did not differentiate or 
even discuss the veteran's symptoms, the Board must look to 
other evidence to determine whether a significant portion of 
the veteran's physiatric symptomatology is due to the non-
service-connected disorder.  The Board notes that the 
November 1995 neurological examiner described only a "mild" 
alteration of personality due to post concussive syndrome.  
While he did not discuss the role of the personality 
disorder, this would indicate that the service-connected 
symptomatology is significantly less than the overall 
symptomatology.  The November 1997 VA examiner addressed this 
question most directly by including an Axis I diagnosis of 
organic brain disorder, described as "mild" as well as Axis 
II diagnoses of pedophilia and personality disorder not 
otherwise specified.  The examiner found that symptoms such 
as short-term memory impairment and inappropriate outbursts 
were found to be probably related to his head injury; while 
they were found to limit the veteran's working, they did not 
rule it out.  

The Board finds the November 1997 VA examiner's conclusions 
to be more probative with respect to the appropriate 
disability rating than any other medical evidence of record, 
as the November 1997 examiner specifically addressed the 
crucial distinction between service-connected and non-service 
connected symptomatology in a way that no other evidence 
does.  While the examiner was not able to definitively 
apportion symptomatology, he did conclude that the service 
connected disability was mild in degree.  However, he also 
concluded that the congenital personality disorder may have 
worsened as a result of the head injury.  Thus, while the 
November 1997 report is not a sufficient basis for the Board 
to conclude that any particular symptomatology may be 
excluded from consideration, it does diminish significantly 
the probative value attached to the December 1996 report.  
This is so because the December 1996 psychologist did not 
discuss or even acknowledge these issues, and because his 
opinion conflicts with the overall body of evidence showing 
less severe impairment.  

In sum, based on the evidence deemed most probative by the 
Board, showing that the service-connected disability was 
manifested by symptoms and social and industrial impairment 
most nearly approximating the former and current criteria for 
a 30 percent rating, the Board concludes that a rating higher 
than 30 percent is not in order prior to April 8, 1997.

With respect to the period beginning April 8, 1997, the Board 
has considered all of the pertinent evidence and has 
determined that it does not warrant a rating in excess of 50 
percent.  There is no suggestion in the evidence of suicidal 
ideation, obsessional rituals which interfere with routine 
activities, or speech intermittently illogical, obscure, or 
irrelevant.  The evidence is inconsistent with near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  The 
veteran was described by the November 1997 examiner as 
neither anxious nor depressed except at the outset of the 
interview.  He was talkative and open with no evidence of 
psychosis or stress disorder.  His thinking was goal-directed 
and organized.  

The evidence is inconsistent with impaired impulse control 
(such as unprovoked irritability with periods of violence).  
While the November 1997 examiner reported inappropriate 
outbursts, which the veteran does not later remember, there 
is no suggestion of violence during these periods.  Indeed, 
as noted above, the July 1995 examiner reported that the 
veteran was irritable, but never violent.

The evidence is inconsistent with spatial disorientation.  
The veteran was found to be oriented and alert by the 
November 1997 examiner.  There is no suggestion of neglect of 
personal appearance and hygiene.  While the veteran was found 
to have a limited ability to work, and certainly has some 
impairment in his social ability, these problems were largely 
attributed to his personality disorder.  Moreover, the 
examiner's finding of overall mild impairment due to organic 
brain disorder is simply inconsistent with a 70 percent 
level.  The assigned GAF score of 55, as discussed above, is 
consistent with no more than moderate impairment.  In sum, 
the evidence for the period beginning April 8, 1997, does not 
reflect that the social and occupational impairment from the 
service-connected disability more nearly approximated the 
deficiencies in most areas required for a 70 percent rating 
than the reduced reliability and productivity contemplated by 
a 50 percent rating.

Right Hip

The veteran is currently evaluated at the 10 percent level 
for a right hip disorder, diagnosed as residuals of a femoral 
fracture.  Under Diagnostic Code 5255, a 10 percent rating is 
assigned where there is malunion of the femur with slight 
knee or hip disability.  A 20 percent rating requires 
moderate knee or hip disability.  A 20 percent rating is also 
available under Diagnostic Code 5253 where abduction is 
limited to 10 degrees.  A 20 percent rating under Diagnostic 
Code 5252 requires limitation of flexion to 30 degrees.  

On VA examination in November 1994, the veteran had flexion 
of the right hip from 0 to 115 degrees; abduction was 
measured from 0 to 45 degrees.  The veteran had discomfort 
with passive rotary movement.  The veteran's right leg was 
found to be 1/2 inch shorter than the left. 

On VA examination in November 1995, the veteran had flexion 
of the right hip from 0 to 110 degrees, with mild crepitus.  
Abduction was measured from 0 to 45 degrees, which was noted 
as normal.  Normal flexion for the hip is to 125 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2006).  Right hip pain was 
worse after prolonged standing, walking, climbing and cold 
damp weather.  

On VA examination in June 1997, the veteran had flexion to 
100 degrees, and adduction to 30 degrees.  On VA examination 
in October 1997, pain free motion was measured from 0 to 45 
of extension, from 0 to 45 degrees of abduction, and from 0 
to 90 degrees of flexion.  After repetitive motion, flexion 
was reduced to 85 degrees.

Based on the findings noted above, and considering additional 
impairment associated with pain, weakness, incoordination and 
fatigue associated with motion (see De Luca, supra), the 
criteria for a 20 percent rating are clearly not met under 
Diagnostic Code 5252 or 5253, as the veteran has at least 85 
degrees of pain-free flexion, and 45 degrees of pain-free 
abduction.  Moreover, based on the finding that the veteran's 
abduction was considered normal, and the near-normal findings 
for hip flexion, with the most impaired reading being 85 
degrees, which is 68 percent of normal motion, the Board 
finds that moderate impairment of the right hip is not shown, 
but that the most accurate description of the veteran's right 
hip impairment is slight and does not warrant more than a 10 
percent rating.

The Board has considered whether an additional compensable 
rating for leg length discrepancy or scarring is warranted; 
however, for the minimum compensable rating of 10 percent, 
the evidence must show a discrepancy of from 1 1/4  to 2 
inches.  The November 1994 examiner found only a 1/2 inch 
discrepancy.  The June 1997 examiner found no discrepancy.  
Moreover, the veteran's scar has consistently been found to 
be asymptomatic.  Accordingly, a separate compensable rating 
for scarring or leg length discrepancy is not warranted.  

Left Ankle

The Board notes that there is some confusion in the past 
rating decisions with respect to the veteran's left ankle 
fracture.  The disability was originally termed a left 
calcaneal fracture when service connection was granted in 
December 1992.  That terminology was carried forward until 
the August 1995 hearing officer's decision, when it was 
termed as a "right ankle" fracture on the rating decision 
code sheet, but was still termed as a left calcaneal fracture 
in the statement of the issues.  The April 1998 rating 
decision listed both a right ankle fracture (rated at 10 
percent from July 8, 1994) and a left calcaneal fracture 
(rated at 0 percent from September 30, 1991) on the rating 
sheet.  In the June 1998 rating decision, the entry for the 
"right" ankle was corrected to read "left" ankle, but the 
duplicate entry for left calcaneal fracture remained.  

The Board finds that this is essentially an inconsistency of 
terminology, and that there has been no prejudice or 
advantage to the veteran in the historical treatment of his 
left ankle disability.  For simplicity, the Board has adopted 
the terminology of "left ankle" fracture in its discussion 
of the issue. 

The veteran is currently evaluated at the 10 percent level 
for a left ankle fracture.  Prior to July 8, 1994, the 
disability was rated under Diagnostic Code 5284.  A 10 
percent rating under that code is assigned where the evidence 
shows a moderate foot injury.  A 20 percent rating requires a 
moderately severe foot injury.  

From July 8, 1994, to the present, the disability has been 
rated under Diagnostic Code 5273.  A 10 percent rating under 
Diagnostic Code 5273 is assigned where there is moderate 
deformity of the os calcis or astragalus.  A 20 percent 
rating requires evidence of marked deformity.  Moderate 
limitation of motion of an ankle warrants a 10 percent 
evaluation; while marked limitation of motion of an ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

On VA examination in November 1995, the veteran had 
dorsiflexion of the left ankle from 0 to 10 degrees, and 
plantar flexion from 0 to 30 degrees.  

On VA examination in June 1997, the veteran had dorsiflexion 
of 30 degrees, and plantar flexion of 35 degrees.  Left heel 
pain was noted after prolonged walking and standing, and cold 
damp weather.  

Normal range of motion for the ankle is from 0 to 20 degrees 
of dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II.  

The Board notes that there is no evidence of "marked" 
deformity of the os calcis or astragalus for purposes of 
Diagnostic Code 5273.  A June 1997 X-ray shows evidence of 
"moderate" deformity, consistent with the 10 percent level.  

In terms of range of motion, the veteran's plantar flexion of 
30 to 35 degrees ranges between 68 and 78 percent of normal.  
The November 1995 finding for dorsiflexion is 50 percent of 
normal.  The June 1997 finding of 30 degrees is in excess of 
the normal range.  Based on such findings, it does not appear 
that even moderate limitation of motion is demonstrated.  
While the veteran has reported pain in the left heal, this 
does not appear to be strictly associated with motion of the 
joint, as contemplated under the De Luca factors.  Rather, 
the veteran's pain is a pressure pain, associated with 
prolonged standing and walking, and with cold, damp weather.  
However, even considering such additional impairment, there 
is no suggestion of more than moderate limitation of ankle 
motion.  

The Board also notes that the evidence does not show any 
functional impairment of the foot so the disability does not 
warrant a compensable rating under Diagnostic Code 5284.

In sum, the criteria for a rating higher than 10 percent for 
disability of the left ankle are not met.  As a preponderance 
of the evidence is against the claim, an increased rating is 
not in order.

Maxillary Fracture

Service connection was granted for maxillary fracture 
residuals in December 1992, and a noncompensable rating was 
assigned under Diagnostic Code 9910, which rates by analogy 
to mandibular fracture residuals.  The originating agency did 
not indicate which specific mandibular diagnostic code was 
used for purposes of assigning the original noncompensable 
rating.  Moreover, it has since continued to list Diagnostic 
Code 9910 as the applicable code, even though that code was 
entirely eliminated effective in January 1994, prior to the 
date of filing of the present increased rating claim.  The 
Board will accordingly consider all potentially applicable 
codes to determine if a higher rating is warranted.

An October 1988 operative record shows preoperative diagnoses 
of a right maxillary fracture and a right maxillary canine 
fracture resulting from an automobile accident.  The 
operative report notes no obvious maxillary fracture; 
nevertheless, a maxillary arch bar was applied.  An alveolar 
fracture in the right canine area required removal of tooth 
number 6 (maxillary right canine).  The rest of the maxillary 
dental alveolus was found to be stable.

The only post-surgical medical evidence of record pertaining 
to the veteran's maxillary fracture residuals consists of a 
September 1994 oral examination report.  That report 
essentially shows no evidence of complaint or residual 
disability.  While the veteran appealed the originating 
agency's April 1995 continuation of the noncompensable 
rating, he has since offered no specific argument or 
contention with respect to why he believes a higher rating is 
warranted.  Moreover, there appears to be no subsequent 
evidence of treatment for or evaluation of maxillary fracture 
residuals.  

The Board has reviewed the applicable diagnostic codes.  In 
essence, the only residual of the fractured maxilla that was 
noted at the time of the injury was a fractured right canine, 
which required removal.  No other residuals were noted at 
that time or since.  Diagnostic Code 9913 rates on the basis 
of loss of teeth due to loss of substance of body of maxilla 
or mandible without loss of continuity.  This would appear to 
be the most appropriate diagnostic code in light of the 
reported symptomatology.  Under that code, a noncompensable 
rating is for assignment where there is a loss of masticatory 
surface that can be restored by suitable prosthesis.  A 10 
percent rating requires evidence that all upper and lower 
teeth on one side are missing, or that all lower anterior 
teeth are missing, or that all upper anterior teeth are 
missing.  As the evidence clearly shows that only a single 
canine tooth is missing as a result of the service-connected 
injury, and as there is no finding that the missing 
masticatory surface cannot be restored by prosthesis, the 
Board finds that the criteria for a compensable rating are 
not met. 

The Board notes that the veteran is separately evaluated for 
mandibular fracture residuals on the basis of nonunion or 
malunion of the mandible and maxilla.  Accordingly, a rating 
on the same basis for maxillary fracture residuals would 
constitute pyramiding, which is prohibited.  See 38 C.F.R. § 
4.14.  

As a preponderance of the evidence is against the claim, the 
Board concludes that an increased rating is not in order.

Tinnitus

The veteran requested an increased evaluation for tinnitus.  
The originating agency denied the veteran's request because 
under Diagnostic Code 6260 a 10 percent disability rating is 
the maximum allowable, and there is no provision for 
assignment of a 10 percent evaluation for each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision. In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 
6260, which limit a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no 
schedular basis upon which to award more than a single, 10 
percent rating for tinnitus, the veteran's appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his service-connected disabilities and 
that the manifestations of the disabilities are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from any of the disabilities would be 
in excess of that contemplated by the assigned evaluations.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 30 percent for an 
organic mental disorder prior to April 8, 1997, is denied.

Entitlement to a rating in excess of 50 percent for an 
organic mental disorder from April 8, 1997, to present is 
denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right hip is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a left ankle fracture is denied.

Entitlement to more than a single 10 percent rating for 
tinnitus is denied.

Entitlement to a compensable rating for residuals of a 
maxillary fracture is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


